Case: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 1 of 37 PageID #:91




                     EXHIBIT 3
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 2 of 37 PageID #:




   Intellectual
   Property Rights
   Fiscal Year 2018 Seizure Statistics


   Prepared by
   U.S. Customs and Border Protection
   Office of Trade
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 3 of 37 PageID #:
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 4 of 37 PageID #:




    INTELLECTUAL
    PROPERTY RIGHTS
    Fiscal Year 2018 Seizure Statistics
    Prepared by

    U.S. Customs and Border Protection
    Office of Trade




                                                                 3
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 5 of 37 PageID #:
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 6 of 37 PageID #:

                           Table of Contents


      Executive Summary...............................................................6

      Year in Review.......................................................................7

      IPR & E-Commerce ......................................................................15

      Fiscal Year 2018 IPR Seizure Statistics .......................................16

      Number of Seizures by Product ...................................................20

      Products Seized by MSRP ...........................................................22

      Total MSRP for Products Seized by Economy .............................24

      Seizures by Economy...................................................................26

      Seizures by Shipping Environment...............................................28

      Health, Safety, and Security .........................................................30

      Exclusion Orders ..........................................................................32

      Centers of Excellence and Expertise............................................33

      IPR Points of Contact ...................................................................34



      Disclaimer: The information contained in this report does not
      constitute the official trade statistics of the United States. The
      statistics, and the projections based upon those statistics, are
      not intended to be used for economic analysis, and are provided
      for the purpose of establishing U.S. Department of Homeland
      Security workload.

                                                                                                      5
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 7 of 37 PageID #:
                        EXECUTIVE SUMMARY

        Products that infringe U.S. trademarks and copyrights are subject
        to exclusion orders issued by the United States International
        Trade Commission threaten the health and safety of American
        consumers and pose risks to our national interests. U.S. Customs
        and Border Protection (CBP) and U.S. Immigration and Customs
        Enforcement (ICE) Homeland Security Investigations’ (HSI)
        enforcement of intellectual property rights (IPR) mitigates the
        financial and welfare risks posed by imports of illicit products.

        Each year, more than 11 million maritime containers arrive at
        our seaports. At our land borders, another 10 million arrive by
        truck and 3 million arrive by rail. An additional quarter billion
        more cargo, postal, and express consignment packages arrive
        through air travel. The Department of Homeland Security (DHS)
        remains vigilant in targeting shipments containing IPR-infringing
        goods, levying civil fines and criminally investigating those who
        seek to violate our trade laws, harm consumers, and damage our
        economy.

        In fiscal year (FY) 2018, the number of IPR seizures decreased
        by 333 seizures to 33,810 from 34,143 in FY 2017. The total
        estimated manufacturer’s suggested retail price (MSRP) of the
        seized goods, had they been genuine, increased to nearly $1.4
        billion from over $1.2 billion in FY 2017.

        In FY 2018, ICE-HSI arrested 381 individuals, obtained 296
        indictments, and received 260 convictions related to intellectual
        property crimes.




    6             EXECUTIVE SUMMARY
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 8 of 37 PageID #:
                                                 YEAR IN REVIEW
                          35,000
 10 Year Seizure Totals


                          30,000


                          25,000


                          20,000


                          15,000


                          10,000


                           5,000


                              0
                                   2009   2010   2011   2012   2013   2014   2015   2016   2017   2018




                      In FY 2018, CBP completed 203 exclusion order enforcement actions
                      (shipments seized and shipments excluded).

                      CBP officially concluded the “pilot” phase of the IPR Voluntary
                      Abandonment program in 2018. While the IPR Voluntary
                      Abandonment Pilot presented alternatives that could increase the
                      efficiency of counterfeit interdictions, reduce the amount of resources
                      dedicated to administrative actions, and create overall cost savings
                      for CBP, current efforts must shift from operating in a pilot status and
                      focus on formal development efforts. This includes developing the
                      necessary legal framework to support IPR abandonment procedures
                      that align with stakeholder and industry partner requirements, as well
                      as addressing operational challenges identified during the pilot phase.
                      Additionally, CBP will continue to focus on using alternatives to seizure
                      authorities where operationally feasibly in order to balance trade
                      enforcement efficiency and effectiveness.


                                                                             YEAR IN REVIEW              7
se: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 9 of 37 PageID #:
        In FY 2018, CBP’s Integrated Trade Targeting Network (ITTN)
        conducted 26 national level IPR-Trade Special Operations, and
        103 local IPR-Trade Special Operations. These trade special
        operations targeted high-risk shipments at seaports, airports,
        international mail facilities, and express carrier hubs across the
        United States, and resulted in 4,891 seizures of IPR-infringing
        goods. If genuine, these goods would have a total estimated
        MSRP of $94 million. This represents a 104% increase in MSRP
        from IPR-Trade Special Operations from the previous fiscal
        year (2017).

        CBP and HSI seized 213 shipments of computer networking
        equipment affixed with counterfeit trademarks with a total MSRP
        value of nearly $15.5 million. This is a 25% increase in the number
        of seizures of computer networking equipment, and a 112%
        increase in MSRP value over FY 2017. The networking equipment
        seizures violated a total of seven trademarks recorded with CBP
        and occurred at 21 ports around the country.

        A New Jersey importer of counterfeit computer networking
        equipment was sentenced to one year in federal prison in New
        Jersey Federal District Court and paid approximately $1 million
        in restitution to seven end-user victims, including a healthcare
        company, a major university, and federal and local government
        agencies. Two trademark owners also received restitution.

        A Texas importer of counterfeit computer networking equipment
        was sentenced to two years in federal prison in Houston Federal
        District Court. The importer paid a fine and restitution to trademark
        owners totaling $60,000.




    8             YEAR IN REVIEW
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 10 of 37 PageID #:
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 11 of 37 PageID #:
      The ICE-led National IPR Coordination Center (IPR Center), along
      with representatives from CBP, conducted Operation Team Player
      prior to Super Bowl LII to jointly address the illegal importation of
      counterfeit sports-related merchandise. These efforts resulted in
      the seizure of over 171,926 counterfeit sports- and entertainment-
      related items worth an estimated $15.7 million, and a joint
      investigative effort led to 65 arrests with 24 convictions.

      On December 11, 2017, the CBP Chicago Tactical Analytical Unit
      targeted a foreign mail parcel from China for examination. It was
      suspected that the parcel contained drug contraband, and HSI was
      notified. On December 15, 2017, HSI special agents and postal
      inspectors of the U.S. Postal Inspection Service (USPIS) intercepted
      the parcel and performed a border search examination, discovering
      approximately 248 grams of Clonazolam, a non-scheduled
      benzodiazepine.

      Further investigation revealed many of the package recipient’s
      close associates were identified by the local police department
      as members of a street gang. HSI, working with CBP’s Chicago
      Tactical Analytical Unit, targeted and examined several international
      mail parcels that were addressed to the recipient’s associates.
      These examinations yielded the discovery and release of suspected
      inert excipients – used in the pill-pressing process – and suspected
      pill press parts. In March 2018, HSI, USPIS, and local police
      executed search warrants at the subject’s residence, discovering
      several hundred Xanax pills. In addition, agents also executed a
      search warrant at a commercial warehouse property, during which
      they discovered and dismantled a commercial-grade clandestine




    10          YEAR IN REVIEW
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 12 of 37 PageID #:
       drug production laboratory. The subject and an associate were
       subsequently indicted for violations of Title 18, United States
       Code, Section 2320, Trafficking of Counterfeit Goods.

       CBP’s Centers of Excellence and Expertise (Centers) initiated
       six of 27 national operations in 2017. In 2018, those numbers
       increased to 24 out of 26, displaying how the Centers have
       been developing and executing enforcement operations to
       address areas of risk in the IPR arena. The MSRP of the seized
       merchandise by Center-initiated operations rose from $1.4
       million in 2017 to over $11.5 million in 2018. These enforcement
       operations may be directed at a specific port of entry or expanded
       to all ports of entry, more information about the risk is identified.
       The Centers work in close cooperation with port personnel and
       HSI agents where appropriate.

       Pursuant to the Trade Facilitation and Trade Enforcement Act
       of 2015 (TFTEA) Section 308(d), CBP prescribed regulations
       for receiving donations from private sector parties of hardware,
       software, equipment, and technologies for the purpose of
       enforcing IPR. CBP’s implementation of section 308 (19
       CFR 133.61) has yielded several high-profile public-private
       partnerships that have demonstrably enhanced CBP’s ability to
       quickly and accurately detect counterfeit merchandise entering
       the U.S. For instance, within a two-day span in August, barcode
       scanners donated by Cisco and used in conjunction with their
       online package look-up tool, assisted in the seizure of 147
       counterfeit switch base units, with a total MSRP of $958,375.




                                                 YEAR IN REVIEW            11
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 13 of 37 PageID #:




      In FY 2018, CBP continued The Truth Behind Counterfeits public
      awareness campaign to educate the traveling public of the many
      negative impacts associated with the purchase of counterfeit
      products. The campaign consists of ads placed on large electronic
      bulletin boards at major international airports around the United
      States and online ads on several travel websites during the heavily
      traveled holiday and summer vacation time periods. The ads were
      designed to enlighten these travelers of the unknown dangers
      of counterfeit goods by alerting them that purchasing counterfeit
      goods may support criminal activity, could have significant health
      and safety consequences, and has a harmful impact on the U.S.
      economy. The campaign encourages consumers to know before
      they buy and to shop from reputable sources. In FY 2018, the
      campaign was viewed an estimated 200 million times. More
      information can be found on the campaign website at
      www.cbp.gov/fakegoodsrealdangers.




    12          YEAR IN REVIEW
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 14 of 37 PageID #:
                                       Additionally, the ICE-led IPR Center
                                           engages in partnerships with
                                              the public and private sectors
                                                 to combat IP theft through
                                                   Operation Joint Venture.
                                                    This initiative is designed
                                                    to increase information
                                                    sharing with public and
                                                    private sectors to combat
                                                   the illegal importation and
                                                  distribution of counterfeit,
                                               substandard and tainted
                                            goods. Joint Venture targets
                                        rights holders, manufacturers,
                                   importers, customs brokers, freight
                           forwarders, bonded facilities, carriers and
      others to discuss the IPR Center’s priorities of protecting public
      health and safety, the economy, and securing the supply chain.
      In addition to the industry outreach mission, it conducts domestic
      and international training of federal, state, local and foreign law
      enforcement to facilitate seizure of illicit goods. In FY 2018, more
      than 16,000 people participated in 308 outreach and training
      events.

      CBP concentrates its IPR enforcement efforts on federally
      registered trademarks and copyrights that have been recorded
      with CBP by their owners using the Intellectual Property Rights
      e-Recordation (IPRR) system, https://iprr.cbp.gov/. CBP
      administers these recordations using a secure proprietary database
      that CBP can access to make IPR enforcement determinations.
      Product ID manuals that are prepared by rights holders are also
      linked to the database and used by CBP in making if the goods are
      legitimat determinations if the good are legitimate.




                                                    YEAR IN REVIEW                13
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 15 of 37 PageID #:
      At the close of FY 2018, CBP enforced trademarks and copyrights
      pertaining to over 17,641 active recordations, including 2,289 new
      recordations and 812 renewals of expiring recordations.

      During FY 2018, pursuant to Section 304 of TFTEA, 42 new
      recordations were initiated for copyrights which had pending
      registration applications with the U.S. Copyright Office (USCO).

      CBP works closely with rights holders in making IPR enforcement
      determinations. A public database of both active and inactive
      recordations is available using a search engine called the
      Intellectual Property Rights Search (IPRS) at http://iprs.cbp.gov/.
      Information on potential IPR infringements can be submitted to
      CBP using the e-Allegations Online Trade Violation Reporting
      System at https://eallegations.cbp.gov/Home/Index2.




         Counterfeit purse seized by CBP




    14             YEAR IN REVIEW
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 16 of 37 PageID #:
                           IPR & E-Commerce
        E-commerce sales, including those through third-party platforms, have
        resulted in a sharp increase in the shipment of small packages into the
        United States. In FY 2018, there were 161 million express shipments,
        and 475 million packages shipped through the international mail
        environment.

        Over 90% of all intellectual property seizures occur in the international
        mail and express environments. A majority of those fall under the de
        minimis threshold of $800.

        In March 2018, CBP released its CBP E-Commerce Strategy. The
        strategy strengthens CBP’s ability to protect the public and U.S.
        economy from noncompliant goods. The strategy drives compliance
        and enforcement, and promotes coordination. CBP is working toward
        implementation.

        More e-commerce related information can be found at
        https://www.cbp.gov/trade/basic-import-export/e-commerce




                                Growth of Small Shipment (in millions)
                   500                                              502
                                                                             475
                   400
  Mail Shipment
                   300
                                                          275
   Express Bills   200                          222
                                      170                                    161
                         150
                   100                                    96        110
                          76          82        91

                     0
                         2013        2014      2015      2016      2017     2018




                                                  IPR & E-COMMERCE            15
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 17 of 37 PageID #:
                        FISCAL YEAR 2018 IPR SEIZURE STATISTICS
                                BY NUMBER OF SEIZURES




     46                   41
           %
                             %




                                                                            9
                                           2                                %
                                           %
                                                    1            1
                                                    %            %

                                                                         All Other Countries
     China (Mainland)



                          Hong Kong




                                                                Taiwan
                                         Turkey



                                                   India




                                      FY 2018 TOTALS:
                                  33,810 - NUMBER OF SEIZURES
                                      $1,399,873,842 - MSRP


    16
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 18 of 37 PageID #:
        TOP PRODUCTS SEIZED             SHIPPING ENVIRONMENT
       BY NUMBER OF SEIZURES            BY NUMBER OF SEIZURES

                APPAREL/
   18%          ACCESSORIES

    14%          FOOTWEAR

                WATCHES/
   13%          JEWELRY

                 HANDBAGS/
   11%           WALLETS
                                             EXPRESS - 21,632
                 CONSUMER
    10%          ELECTRONICS

                 CONSUMER
    8%           PRODUCTS

                 PHARMACEUTICALS/               MAIL - 9,643
    7%           PERSONAL CARE


     2%          OPTICAL MEDIA


     1%          TOYS                          CARGO - 1,673


                 COMPUTER/
    1%
                 ACCESSORIES
                                              ALL OTHERS - 862
              ALL OTHERS 15%


                                                                 17
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 19 of 37 PageID #:
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 20 of 37 PageID #:
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 21 of 37 PageID #:
                           Number of Seizures
                             by Product
                              18%
                              14%        10
                              13%
                              11%
                              10%
                               8%                             Wearing Apparel/
                               7%                             Accessories
                               2%
                               1%                             Footwear
                               1%
                              15%                        20   Watches/Jewelry

         2018                                                 Handbags/Wallets
                                                              Consumer Electronics
                                                              Consumer Products
                                                              Pharmaceuticals/
                                                     30       Personal Care
   70
                                                              Optical Media
                                                              Toys
                                                              Computers/Accessories
                                                              All Other Commodities
              60                          40

                                50


                     Products                 Seizures         % of Total*
         Wearing Apparel/Accessories                 6,098         18%
         Footwear                                    4,728         14%
         Watches/Jewelry                             4,291         13%
         Handbags/Wallets                            3,593         11%
         Consumer Electronics                        3,388         10%
         Consumer Products                           2,816          8%
         Pharmaceuticals/Personal Care               2,293          7%
         Optical Media                                 561          2%
         Toys                                          487          1%
         Computers/Accessories                         450          1%
         All Other Commodities                       5,105         15%

         Number of Seizures                        33,810




    20             NUMBER OF SEIZURES BY PRODUCT
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 22 of 37 PageID #:



                                15%
                                13%                      10
                                12%
                                12%
                                11%
                                10%                                           Wearing Apparel/
                                 6%                                           Accessories
                                 2%
                                 1%                                           Watches/Jewelry
                                 1%
                                15%                                    20     Footwear

       2017                                                                   Consumer Electronics
                                                                              Consumer Products
                                                                              Handbags/Wallets
                                                                              Pharmaceuticals/
                                                                       30
                                                                              Personal Care
  70
                                                                              Optical Media
                                                                              Computers/Accessories
                                                                              Toys
                                                                              All Other Commodities
               60                                         40

                                    50


                      Products                            Seizures              % of Total*
        Wearing Apparel/Accessories                                   5,223        15%
        Watches/Jewelry                                               4,297        13%
        Footwear                                                      4,224        12%
        Consumer Electronics                                          4,137        12%
        Consumer Products                                             3,912        11%
        Handbags/Wallets                                              3,266        10%
        Pharmaceuticals/Personal Care                                 2,209         6%
        Optical Media                                                   809         2%
        Computers/Accessories                                           454         1%
        Toys                                                            449         1%
        All Other Commodities                                         5,163        15%

        Number of Seizures                                         34,143
       Seizures involving multiple product categories are included in the “All Others” category.
       Because the individual percentage fgures are rounded, in some cases, the sum of the rounded
       percentages for a given fscal year is slightly higher or lower than 100 percent.

                                         NUMBER OF SEIZURES BY PRODUCT                               21
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 23 of 37 PageID #:
                    Products
                     Products Seized byMSRP
                              Seized by MSRP
                              44%
                              16%            10
                               9%
                               8%
                               6%
                               6%                              Watches/Jewelry
                               3%                              Handbags/Wallets
                               2%
                               1%                              Pharmaceuticals/
                              <1%
                               3%                         20   Personal Care

         2018                                                  Wearing Apparel/
                                                               Accessories
                                                               Consumer Electronics
                                                               Footwear
                                                               Consumer Products
   70                                                    30
                                                               Computers/Accessories
                                                               Automotive/Aerospace
                                                               Toys
                                                               All Other Commodities
               60                            40

                                50

                      Products                     MSRP           % of Total*
         Watches/Jewelry                 $          618,166,688     44%
         Handbags/Wallets                $          226,505,542     16%
         Pharmaceuticals/Personal Care   $          131,457,724      9%
         Wearing Apparel/Accessories     $          115,163,801      8%
         Consumer Electronics            $           89,593,498      6%
         Footwear                        $           77,500,746      6%
         Consumer Products               $           40,846,424      3%
         Computers/Accessories           $           29,939,882      2%
         Automotive/Aerospace            $           14,861,590      1%
         Toys                            $           10,590,281      1%
         All Other Commodities           $           45,247,665      3%

         Total FY 2018 MSRP              $        1,399,873,842
         Number of Seizures                              33,810




    22              PRODUCTS SEIZED BY MSRP
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 24 of 37 PageID #:



                                 38%
                                 19%                         10
                                  7%
                                  7%
                                  6%
                                  6%                                           Watches/Jewelry
                                  4%                                           Handbags/Wallets
                                  3%
                                  2%                                           Consumer Electronics
                                 <1%
                                  6%                                      20   Labels/Tags

         2017                                                                  Wearing Apparel/
                                                                               Accessories
                                                                               Pharmaceuticals/
                                                                               Personal Care
                                                                               Consumer Products
    70                                                                   30
                                                                               Footwear
                                                                               Optical Media
                                                                               Toys
                                                                               All Other Commodities
                 60                                          40

                                      50

                       Products                                    MSRP         % of Total*
         Watches/Jewelry                                 $          460,162,145    38%
         Handbags/Wallets                                $          234,451,926    19%
         Consumer Electronics                            $           85,115,639     7%
         Labels/Tags                                     $           80,951,055     7%
         Wearing Apparel/Accessories                     $           74,880,617     6%
         Pharmaceuticals/Personal Care                   $           69,758,720     6%
         Consumer Products                               $           46,265,355     4%
         Footwear                                        $           41,490,429     3%
         Optical Media                                   $           27,573,775     2%
         Toys                                            $           12,128,156     1%
         All Other Commodities                           $           73,604,401     6%

         Total FY 2017 MSRP                             $         1,206,382,219
         Number of Seizures                                              34,143

         Seizures involving multiple product categories are included in the “All Others” category.
         Because the individual percentage fgures are rounded, in some cases, the sum of the rounded
         percentages for a given fscal year is slightly higher or lower than 100 percent.

                                                PRODUCTS SEIZED BY MSRP                            23
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 25 of 37 PageID #:
                     Total MSRP for Products
                       Seized by Economy
                         54%
                         31%              10
                          1%
                         <1%
                         <1%
                         <1%                             China (Mainland)
                         <1%
                         <1%                             Hong Kong
                         <1%
                         <1%
                                                    20   India
                         10%

         2018                                            Korea
                                                         Canada
                                                         Turkey
                                                         Vietnam
   70                                              30    Taiwan
                                                         Malaysia
                                                         Pakistan
                                                         All Other Countries
             60                           40

                            50

                Trading Partner          MSRP         % of Total*
         China (Mainland)           $   761,115,429        54%
         Hong Kong                  $   440,344,663        31%
         India                      $    19,952,488         1%
         Korea                      $    10,135,531       0.7%
         Canada                     $     7,798,500       0.6%
         Turkey                     $     5,759,008       0.4%
         Vietnam                    $     5,192,261       0.4%
         Taiwan                     $     5,008,077       0.4%
         Malaysia                   $     4,674,447       0.3%
         Pakistan                   $     2,779,413       0.2%
         All Other Countries
                              Total $MSRP
                                        137,114,027
                                             for Products10%
         Total FY 2018 MSRP        $   1,399,873,842
         Number of Seizures     Seized   by Economy
                                               33,810



    24            TOTAL MSRP FOR PRODUCTS SEIZED BY ECONOMY
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 26 of 37 PageID #:



                                 46%
                                 32%                        10
                                  1%
                                 <1%
                                 <1%
                                 <1%                                              China (Mainland)
                                 <1%
                                 <1%                                              Hong Kong
                                 <1%
                                 <1%
                                                                           20     India
                                 19%

        2017                                                                      Singapore
                                                                                  Turkey
                                                                                  Taiwan
                                                                                  Vietnam
   70                                                                      30     Korea
                                                                                  Canada
                                                                                  Thailand
                                                                                  All Other Countries
               60                                            40

                                     50

                 Trading Partner                           MSRP                     % of Total*
        China (Mainland)                            $ 554,631,765                      46%
        Hong Kong                                   $ 386,242,271                      32%
        India                                       $   8,341,949                       1%
        Singapore                                   $   4,997,430                      0.4%
        Turkey                                      $   4,983,051                      0.4%
        Taiwan                                      $   4,902,390                      0.4%
        Vietnam                                     $   4,391,835                      0.4%
        Korea                                       $   4,235,107                      0.4%
        Canada                                      $   3,036,994                      0.3%
        Thailand                                    $   1,856,892                      0.2%
        All Others                                  $ 228,762,535                      19%
        Total FY 2017 MSRP                           1,206,382,219
        Number of Seizures                                   34,143
        The aggregate seizure data refect the reported country of origin, not necessarily where the
        seized goods were produced. Because the individual percentage fgures are rounded, in some
        cases, the sum of the rounded percentages for a given fscal year is slightly higher or lower than
        100 percent.                                                                                    25
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 27 of 37 PageID #:
                    Seizures by Economy

                          46%
                          41%            10
                           2%
                           1%
                           1%
                           9%                               China (Mainland)

                                                            Hong Kong
                                                       20

        2018                                                Turkey

                                                            India

                                                            Taiwan
   70                                                  30
                                                            All Other Countries




            60                           40

                             50



                  Trading Partner      Seizures     % of Total*
             China (Mainland)                15,674     46%
             Hong Kong                       13,785     41%
             Turkey                             618      2%
             India                              439      1%
             Taiwan                             408      1%
             All Other Countries              2,886      9%

             Number of Seizures               33,810




    26           SEIZURES BY ECONOMY
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 28 of 37 PageID #:




                              48%
                              39%                         10
                               2%
                               2%
                              <1%
                               8%                                                China (Mainland)

                                                                                 Hong Kong
                                                                          20

       2017                                                                      Turkey

                                                                                 Canada

                                                                                 Taiwan
  70                                                                      30
                                                                                 All Other Countries




            60                                             40

                                   50



                  Trading Partner                     Seizures              % of Total*
             China (Mainland)                              16,538             48%
             Hong Kong                                     13,357             39%
             Turkey                                            587             2%
             Canada                                            581             2%
             Taiwan                                            472             1%
             All Others                                     2,608              8%

             Number of Seizures                             34,143

            The aggregate seizure data refect the reported country of origin, not necessarily
            where the seized goods were produced. Because the individual percentage
            fgures are rounded, in some cases, the sum of the rounded percentages for a
            given fscal year is slightly higher or lower than 100 percent.


                                                    SEIZURES BY ECONOMY                          27
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 29 of 37 PageID #:
                                                     Seizures by
                                                Shipping Environment
                                                                                   0
                                                            100
                                                                                         Express

                                                                                         Mail
    Estimated MSRP (in millions)




                                                200
                                                                                         Cargo

                                                                                         Other


                                         300




                                                400
                                                                                                 FY 2018

                                                                                                 FY 2017
                                                              500
                                                                                 600

                                   Estimated Manufacturer's Suggested Retail Price (in millions)
            Mode of                             FY 2018                 FY 2017
           Transport                      MSRP       % of Total    MSRP     % of Total   Difference % Change
           Express                      $     549.2     39%       $   429.3    36%       $ 119.90     28%
           Mail                         $     197.3     14%       $   128.4    11%       $     68.90  54%
           Cargo                        $     447.9     32%       $   397.5    33%       $     50.40  13%
           Other                        $     205.4     15%       $   251.1    21%       $ (45.70)    -18%
                Total                   $ 1,399.8                 $ 1,206.3              $ 193.50     16%




    28                                    SEIZURES BY SHIPPING ENVIRONMENT
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 30 of 37 PageID #:



                             0
                  Express                      5,000
                     Mail

                   Cargo




                                                                                      Number of Seizures
                    Other                                         10,000




                                                                  15,000


        FY 2018

         FY 2017                                20,000

                         25,000
                                         Seizures
       Mode of          FY 2018                   FY 2017
      Transport    Seizures % of Total     Seizures     % of Total Difference % Change
     Express        21,632      64%            20,417      60%           1,215    6%
     Mail            9,643      29%             9,992      29%            (349)   -3%
     Cargo           1,673      5%              2,628      8%             (955)  -36%
     Other             862      3%              1,106      3%             (244)  -22%
         Total      33,810                     34,143                     (333)  -1%

   Seizures included in the “Other” category involve exports, passenger baggage, or
   other enforcement actions.


                                 SEIZURES BY SHIPPING ENVIRONMENT                            29
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 31 of 37 PageID #:
                        Health, Safety, and Security

                              24%
                              22%            10
                              21%
                               7%
                               6%
                               3%                            Personal Care
                              <1%
                              <1%                            Consumer Electronics
                              <1%
                               9%
                                                       20    Sunglasses/Eyewear

         2018                                                Pharmaceuticals
                                                             Critical Components
                                                             Automotive/Aerospace

                                                      30     Batteries/ Machinery
   70
                                                             Lights/Lamps
                                                             Perfumes
                                                             All Other Commodities
               60                            40

                                  50

               Health, Safety and Security    Seizures        % of Total*
         Personal Care                               1,264        24%
         Consumer Electronics                        1,169        22%
         Sunglasses/Eyewear                          1,126        21%
         Pharmaceuticals                               403         8%
         Critical Components                           306         6%
         Automotive/Aerospace                          171         3%
         Batteries/Machinery                           152         3%
         Lights/Lamps                                  144         3%
         Perfumes                                      137         3%
         All Other Commodities                         457         9%

         Number of Seizures                         5,329




    30              HEALTH, SAFETY, AND SECURITY
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 32 of 37 PageID #:



                                34%
                                31%                        10
                                 6%
                                 6%
                                 4%
                                 4%                                              Personal Care
                                 3%
                                 2%                                              Sunglasses
                                 2%
                                 8%
                                                                          20     Consumer Electronics

       2017                                                                      Critical Components
                                                                                 Pharmaceuticals
                                                                                 Sporting Goods

                                                                          30     Automotive/Aerospace
  70
                                                                                 Lights/Lamps
                                                                                 Perfumes
                                                                                 All Other Commodities
              60                                            40

                                     50

            Health, Safety and Security                          Seizures           % of Total*
       Personal Care                                                   1,409           34%
       Sunglasses                                                      1,306           31%
       Consumer Electronics                                               267           6%
       Critical Components                                                265           6%
       Pharmaceuticals                                                    175           4%
       Sporting Goods                                                     146           4%
       Automotive/Aerospace                                               113           3%
       Lights/Lamps                                                        97           2%
       Perfumes                                                            75           2%
       All Other Commodities                                              318           8%

       Number of Seizures                                              4,171
       Shipments with multiple types of products are included in the “All Others” category. Because the
       individual percentage fgures are rounded, in some cases, the sum of the rounded percentages for
       a given fscal year is slightly higher or lower than 100 percent.

                                           HEALTH, SAFETY, AND SECURITY                             31
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 33 of 37 PageID #:
                            Exclusion Orders


      CBP enforces exclusion orders issued by the United States
      International Trade Commission (ITC).

      Most ITC exclusion orders are patent-based.

      The ITC issues both limited and general exclusion orders.
      Limited exclusion orders apply only to infringing articles of named
      respondents. General exclusion orders bar the entry of infringing
      articles by all.

      Exclusion orders prohibit the entry of all covered articles, even if
      they were not specifically accused and found to infringe by the ITC.

      Once excluded, subsequent importations of the same articles by
      the same importer are subject to seizure.



     FISCAL YEAR 2017
     Shipments       Shipments        Seizure Est.     Rulings     Advice to
       Seized         Excluded            MSRP         Issued        Ports
          52              63          $1,865,192           20          64

     FISCAL YEAR 2018
     Shipments       Shipments        Seizure Est.     Rulings     Advice to
       Seized         Excluded            MSRP         Issued        Ports
          172             31          $968,803             13          55

     *The term "rulings" covers rulings and other interpretive decisions.



    32           EXCLUSION ORDERS
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 34 of 37 PageID #:
                              Centers of Excellence
                                 and Expertise


                                       FY 2018
                           Centers                    MSRP          % of Total MSRP
     Consumer Products & Mass Merchandising      $1,037,183,325.61        74%
     Apparel, Footwear & Textiles                  $192,996,006.67        14%
     Electronics                                   $121,609,129.95         9%
     Automotive & Aerospace                          $14,638,119.41        1%
     Machinery                                       $11,475,793.21        1%
     Pharmaceuticals, Health & Chemicals              $8,896,989.09        1%
     Base Metals                                      $7,544,135.00        1%
     Agriculture & Prepared Products                  $4,578,950.61       0.3%
     Industrial & Manufacturing Materials               $951,392.73       0.1%

     Total FY 2018 MSRP                          $ 1,399,873,842




                                       FY 2018

                          Centers             Seizures            % of Total Seizures
     Consumer Products & Mass Merchandising              13,984            41%
     Apparel, Footwear & Textiles                        11,707            35%
     Electronics                                          4,271            13%
     All Other Centers                                    3,848            11%

     Total FY 2018 Seizures                          33,810




                               CENTERS OF EXCELLENCE AND EXPERTISE                  33
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 35 of 37 PageID #:
                      IPR Points of Contact

    Contact the IPR Help Desk to Report Violations and Obtain
    Assistance - CBP’s IPR Help Desk is staffed Monday through Friday
    to answer questions on IPR enforcement. Contact the IPR Help Desk
    at iprhelpdesk@cbp.dhs.gov.

    Consult a CBP IPR Attorney - For those who have legal questions
    about CBP’s IPR enforcement and would like to interface with a CBP
    IPR attorney, the IPR Branch is available to help. To request information
    on CBP’s recordation program, please contact the IPR Branch at
    iprrquestions@cbp.dhs.gov. For general inquiries on IPR enforcement,
    please contact hqiprbranch@cbp.dhs.gov.

    Obtain Guidance from the CBP E-Commerce Division - The IPR &
    E-Commerce Division (IPR Division) coordinates with rights holders,
    members of the trade community, CBP staff, other federal agencies,
    and foreign governments in developing and implementing the agency’s
    IPR strategy, policy and programs. To contact the IPR Division, email
    iprpolicyprograms@cbp.dhs.gov.

    e-Allegations - If you are aware of or suspect a company or
    individual is committing IPR crime, please report the trade violation
    to CBP at the e-Allegations Online Trade Violation Reporting System
    https://eallegations.cbp.gov/Home/Index2. Trade violations can also be
    reported by calling 1-800-BE-ALERT.

    National Intellectual Property Rights Coordination Center -
    To report violations of intellectual property rights, including counterfeiting
    and piracy, contact the National IPR Coordination Center at
    https://www.iprcenter.gov/referral/ or telephone 1-866-IPR-2060.



    34            IPR POINTS OF CONTACT
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 36 of 37 PageID #:
e: 1:20-cv-05905 Document #: 1-2 Filed: 10/02/20 Page 37 of 37 PageID #:




                                                www.cbp.gov/ipr
                                               www.iprcenter.gov
                                         CBP Publication # 0917-0719
